Citation Nr: 1816655	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than May 15, 2007, for the assignment of a 50 percent disability rating for service-connected bilateral flat feet.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to October 1994. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which awarded an increased 30 percent disability rating, effective May 15, 2007, for the Veteran's service-connected bilateral flat feet disability.  In a November 2011 Board decision, the Veteran's bilateral flat feet disability rating was increased to 50 percent, effective May 15, 2007.

During the pendency of the appeal, jurisdiction transferred to the RO in New Orleans, Louisiana.

FINDINGS OF FACT

1. The Veteran did not file a formal or informal increased rating claim for service-connected bilateral flat feet between May 14, 2004, and May 14, 2007.  

2. Prior to May 15, 2007, it was not factually ascertainable that an increase in severity of the Veteran's bilateral flat feet disability had occurred.

CONCLUSION OF LAW

The criteria for assignment of an effective date prior to May 15, 2007, for the award of a 50 percent disability rating for service-connected bilateral flat feet have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or her representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.")  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that she is entitled to an effective date prior to May 15, 2007, for the assignment of a 50 percent disability rating for service-connected bilateral flat feet.  Specifically, she asserts that in February 2004, she filed an increased rating claim with regard to her bilateral flat foot conditions, and subsequently filed all necessary documents to perfect an appeal on this issue.  See October 2017 Hearing Transcript.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  For increased rating claims, an earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because this claim was initiated prior to that date, the former regulations apply.

Under the former regulations, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a). 

The Veteran asserts that upon receiving the AOJ's May 2004 rating decision, which denied, in part, an increased disability rating for service-connected bilateral flat feet, she timely filed a notice of disagreement (NOD) and subsequently perfected an appeal as to her service-connected bilateral feet condition.  See October 2017 Hearing Testimony.

However, upon review of the claims file, the Board finds that while the Veteran did file a NOD in June 2004, she specifically limited her appeal to the following issues as set forth in the May 2004 rating decision: "#5. Evaluation of polyarthritis bilateral hands" and "#7. Evaluation of lumbosacral strain with right radiculopathy currently evaluated as 10 percent disabling."  

In July 2005, the AOJ issued a rating decision that awarded a disability rating of 20 percent for the evaluation of polyarthritis of the bilateral hands.  A supplemental statement of the case was also issued in July 2005, which denied a disability rating in excess of 20 percent for polyarthritis of the bilateral hands and denied an increased disability rating in excess of 10 percent for service-connected lumbosacral strain with right lower extremity radiculopathy.  The Veteran submitted a VA Form 9 in July 2005 stating that she had read the July 2005 statement of the case and indicating that she was only appealing the evaluation of her lumbar spine condition.  Therefore, the Board finds that the Veteran did not appeal the AOJ's 2004 rating decision with regard to the increased rating claim for bilateral flat.

After reviewing the totality of the evidence, the Board finds that VA did not receive an application for an increased compensation benefits for bilateral flat feet, formal or informal, prior to the claim submitted in May 2007.  The Board has reviewed the claims file, including the VA treatment records, and there is simply no indication on the part of the Veteran of any intent to file a claim for an increased disability rating for service-connected bilateral flat feet prior to the May 2007 increased rating claim.  Moreover, the Veteran and her representative have also not identified any such claims.  

Additionally, prior to May 15, 2007, it was not factually ascertainable that an increase in severity of the Veteran's bilateral flat feet disability had occurred as no evidence of record supports this assertion.  The Veteran underwent a VA examination of her feet in March 2008.  The medical evidence contained in this VA examination report provided the basis for the Veteran's increased 50 percent disability rating awarded in the November 2011 Board decision.  

In the instant case, based on consideration of the regulations and the former regulations governing increased rating claims, the effective date has been appropriately assigned as the date her claim was received, May 15, 2007.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, in this case the Board is precluded from assigning an effective date prior to May 15, 2007, for the 50 percent disability rating for service-connected bilateral flat feet.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to May 15, 2007.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b).

ORDER

An effective date prior to May 15, 2007, for the assignment of a 50 percent disability rating for service-connected bilateral flat feet is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


